Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The recitation of “determining a patient is likely to” in claim 1, line 2; or “determine that a patient is likely to” (claims 16, line 4 and claim 20, line 20, line 3) is vague and indefinite because the tense of the verb with “is likely to” would be different from the tense in the alternate phrase. Thus, an action verb is missing and the scope of the claim is unclear. The Examiner suggests: that a patient is likely to experience to complete the thought intended on the identified lines of the claims. Similarly, claims 2-3 recite “that the patient is to”, which should be that the patient is likely to experience. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,933,242. Although the claims at issue are at least one claim of the instant application is obvious variant of at least one claim ‘242 patent.
Claims 1, 3-4, and 10 of the instant application are conflicting or coextensive with claim 1 of the ‘242 patent as the “determining a patient is likely to” step is vague and the patented claims recited the remainder of the steps. Claims 5-7, 8-9, 11-16, and 20 are conflicting or coextensive with claims 2-4, 7-8, 9-14, and 27 of the ‘242 patent respectively. Claims 18-19 also conflict with claim 14 of the ‘242 patent.   
Regarding claims 2 and 17 of instant application, ‘242 patent in view of Parker US2018/0132760. ‘242 patent doesn’t disclose a likelihood of therapy accommodation. However, Parker discloses that When fatigue sets in (“so has therapy accommodation”). Parker then adjusts the stimulation parameters to continue therapy [0019]. It would have been obvious to modify ‘242 to include a likelihood of therapy accommodation as taught by Parker’760 because the combination would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaax US2014/0277282 discloses a neurostimulation system and method of treating a patient. Electrical stimulation energy is delivered to a target tissue site in accordance with a stimulation parameter to treat the patient and evoke at least one compound action potential (CAP) in a population of neurons. A magnitude of the evoked CAP is measured. A function of the measured evoked CAP magnitude(s) is compared to a threshold value. The stimulation parameter is adjusted based on the comparison [Abstract].






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792